Order, Supreme Court, New York County (Beverly Cohen, J.), entered April 24, 1996, which granted defendants-respondents’ motion to dismiss the third, fourth and fifth causes of action of the complaint as against them for failure to state a cause of action, with prejudice, unanimously affirmed, with costs.
We agree with the IAS Court that plaintiffs’ conclusory allegations of legal malpractice and breach of fiduciary duties failed to give the law firm defendants notice of the acts claimed to constitute such torts and the damages sustained by plaintiffs’ assignor as a result. Plaintiffs’ request for leave to replead was properly denied in view of the documentary evidence showing that most of the transactions they would put in issue were excepted from the assignment on which they must rely for standing, and in the absence of an affidavit by anyone with knowledge of the facts. Concur—Murphy, P. J., Nardelli, Tom and Mazzarelli, JJ.